        Case 4:19-cv-03648-YGR Document 25 Filed 02/06/20 Page 1 of 2



 1   FRITZ CLAPP (Bar No. 99197)
     Attorney at Law
 2   P.O. Box 2517
     Beverly Hills, CA 90213
 3   Telephone: 888-292-5784
     Facsimile: 888-467-2341
 4   E-mail:       mail@fritzclapp.com
 5   Attorney for Plaintiff and Counter-Defendant
     ILLEKTRON LLC
 6
     ROBERT N. KLIEGER (Bar No. 192962)
 7   rklieger@hueston.com
     PHILIP A. MAYER (Bar No. 321740)
 8   pmayer@hueston.com
     HUESTON HENNIGAN LLP
 9   523 West 6th Street, Suite 400
     Los Angeles, CA 90014
10   Telephone: 213-788-4340
     Facsimile: 888-775-0898
11
     Attorneys for Defendant and Counterclaimant
12   ELECTRONIC ARTS INC.
13
14                              UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16
17   ILLEKTRON LLC,                                 Case No. 4:19-cv-03648-YGR
18                Plaintiff,                        JOINT STIPULATION DISMISSING
                                                    ACTION WITH PREJUDICE
19         vs.                                      (FED. R. CIV. P. 41(a)(1)(A)(ii))
20   ELECTRONIC ARTS INC.,
21                Defendant.
22
23   AND RELATED COUNTERCLAIMS

24
25
26
27
28


     JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE -- 4:19-cv-03648-YGR            Page 1
        Case 4:19-cv-03648-YGR Document 25 Filed 02/06/20 Page 2 of 2



 1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), the parties stipulate to the
 2   dismissal of this action, including all claims and counterclaims asserted therein, with
 3   prejudice, with each party to bear its own attorneys’ fees and costs.
 4
 5   Dated: February 5, 2020                          ________________________________
                                                      FRITZ CLAPP
 6                                                    Attorney for Plaintiff ILLEKTRON LLC
 7
 8   Dated: February 5, 2020                          ________________________________
                                                      ROBERT N. KLIEGER
 9                                                    Attorney for Defendant ELECTRONIC
                                                      ARTS INC.
10
11
12
13
14
15
16
17
18

19
20
21
22
23
24
25
26
27
28


     JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE -- 4:19-cv-03648-YGR                        Page 2
